Citation Nr: 1201358	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to a higher (compensable) initial disability evaluation (rating) for bilateral hearing loss for the period from July 31, 2004 prior to July 11, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1970 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, granted service connection for bilateral hearing loss (effective date of July 31, 2004) and initially evaluated the disability as noncompensably (0 percent) disabling for the initial rating period from July 31, 2004.  In July 2005, the Veteran disagreed with the initial noncompensable evaluation.  A statement of the case addressing the issue of initial rating for bilateral hearing loss was issued in March 2006.  The Veteran submitted a substantive appeal (VA Form 9) in April 2006. 

After further development, in a March 2007 readjudication during the initial rating appeal, the RO granted a staged disability evaluation of 10 percent for the bilateral hearing loss disability for the initial rating period from March 5, 2007.  In March 2007, the RO simultaneously issued a supplemental statement of the case continuing denial of a rating in excess of 0 percent for the initial rating period prior to March 5, 2007.  

In an April 2007 statement, the Veteran contended the 10 percent stage of the initial disability evaluation should have been for an earlier period of initial rating prior to March 5, 2007 (the Veteran misstated the date of the staged rating of 10 percent as from April 1, 2007, most likely indicating the date of payment rather than the actual date assigned by the RO for the 10 percent rating).  The Veteran used the term "effective date" to refer to the earlier initial rating period for which a 0 percent rating had been assigned. 

After further development and submissions by the Veteran, in a decision mailed in January 2008, the RO staged the 10 percent initial disability rating from July 11, 2006.  In January 2008, the RO simultaneously issued a supplemental statement of the case continuing denial of a rating in excess of 0 percent for the initial rating period prior to July 11, 2006 (although the RO styled the issue as "earlier effective date for evaluation" rather than initial rating for the earlier period).

The Veteran has continued to request that the "effective date" for the 10 percent disability evaluation be an earlier date than determined by the RO, specifically indicating that he feels the 10 percent rating should be assigned from the July 2004 date of claim for service connection.  Indeed, the Veteran has continued to refer to his contention as one seeking an earlier "effective date" and even submitted what purported to be a substantive appeal for the issue (February 2008) articulated as seeking an earlier effective date for the grant of a 10 percent (compensable) disability evaluation.  

Because an initial rating appeal had already been perfected in April 2006 for the early stage of initial rating period (prior to assignment of the 10 percent stage of the initial rating), the Veteran's characterization of the issue as one for earlier effective date did not constitute an effective date appeal.  Likewise, although the Veteran used the term "effective date" to express his disagreement with the date of assignment of the 10 percent stage of the initial  rating appeal, his characterization of the appeal as one of effective date does not convert it into an actual effective date appeal.  He did not express disagreement with the effective date of the grant of service connection, July 31, 2004, but only with the period for which the 10 percent rating was not assigned.

The only potential effective date that could have been appealed is the effective date for the grant of service connection for bilateral hearing loss of July 31, 2004 that was assigned by the RO; however, the Veteran did not express disagreement with the July 31, 2004 effective date assigned by the RO for the grant of service connection (in March 2005 rating decision), so did not appeal the only appealable effective date.  The Veteran only expressed disagreement with the 0 percent stage of the initial period, which commences on July 31, 2004 and now runs to July 11, 2006.  In essence, the Veteran has contended that the initial rating for his bilateral hearing loss should always have been a compensable (10 percent) evaluation.  This intent is further evidenced by the Veteran's later, more explicit clarification that he is not appealing the 10 percent stage of the rating assigned.  Whether the Veteran's subsequent expression that he is not disagreeing with the 10 percent rating period is construed as a clarification that his notice of disagreement was limited to the noncompensable stage of the rating, or whether his subsequent expression of satisfaction with the 10 percent rating assignment is construed as a withdrawal of the appeal for an initial rating in excess of 10 percent for any period, the result is the same: the only initial rating period remaining on appeal is the period for which a noncompensable rating is assigned, that is, from July 31, 2004 to July 11, 2006. 

Furthermore, because all the questions to be decided by the perfected initial rating appeal - namely, a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a 10 percent rating arose, that is, when the 10 percent "staged rating" should begin - there remains no question of effective date for rating that is not fully adjudicated in an initial rating appeal adjudication of the 0 percent rating stage.  For these reasons, it was not legally possible for the Veteran to appeal an "effective date" for the 10 percent rating; the Veteran's disagreement with the 0 percent rating assigned for the early stage within one year of the initial rating assignment constituted a notice of disagreement and appeal of that stage of the initial rating. 

Likewise, following the Veteran's statement, the RO's labeling of the subsequent adjudications to include the phrase "earlier effective date" has not raised or adjudicated an actual effective date issue, as an earlier effective date for assignment of the 10 percent rating is a legal impossibility in such a staged rating case as this where the Veteran has already perfected an appeal of the noncompensable (0 percent) initial rating.  The issue remaining on appeal, as originally perfected in April 2006, is entitlement to a higher initial disability rating for hearing loss than 0 percent for the early stage of the initial rating period from July 31, 2004 (effective date of the grant of service connection for bilateral hearing loss disability) to July 11, 2006 (when 10 percent stage of rating begins).  

For these reasons, the Board will conduct its analysis of the remaining aspect of the initial rating appeal, specifically, entitlement to a higher (compensable) initial disability evaluation (rating) for bilateral hearing loss for the period from July 31, 2004 prior to July 11, 2006.  While the RO later styled the appeal as one for earlier effective date, the Veteran is not prejudiced by this because the issue to which the Veteran first disagreed in 2005, was given notice, and perfected an appeal was the initial rating appeal (disagreement expressed regarding the early, noncompensable stage of the initial rating) rather than an actual effective date issue; therefore, there was in fact no question before the Board that was not addressed by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In addition, there can be no prejudice to the Veteran regarding the later styling of the issue as one for earlier effective date for rating because the substance of the statement of the case and supplemental statement of the case adjudications were essentially a rating analysis for the early initial rating period; the same evidence would be weighed and considered in the same manner to resolve either the question of when the evidence showed that a 10 percent initial disability rating was warranted (when the 10 percent stage should begin) or the question of when entitlement arose to a 10 percent rating; and the result would have been the same (10 percent rating beginning on July 11, 2006) under either an initial rating or effective date analysis, even though no effective date appeal was actually initiated, for reasons explained above.  


FINDING OF FACT

For the entire initial rating period from July 31, 2004 to July 11, 2006, audiometric testing has revealed, at worst, average puretone threshold of 53.75 and 96 percent speech recognition in the right ear, and, at worst, average puretone threshold of 51.25 and 100 percent speech recognition in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met from July 31, 2004 to July 11, 2006.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  Appropriate notice was mailed to the Veteran in August 2004 and October 2007.

Concerning the appeal for a higher initial rating for bilateral hearing loss prior to July 11, 2006, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 

The Veteran has not reported any private treatment regarding his bilateral hearing loss and all VA treatment reports have been obtained and included in the claims file.  As such, the Board otherwise concludes that all relevant evidence necessary to decide the issue on appeal have been identified and obtained, to the extent possible.  The Veteran was afforded a sufficient fee-based VA examination in April 2005 to assess the severity of his bilateral hearing loss.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 
38 C.F.R. § 3.159(c) (2011).  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist have been fulfilled with respect to the issues on appeal.

Initial Rating of Bilateral Hearing Loss Disability prior to July 11, 2006

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent for service-connected bilateral hearing loss disability.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz , divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered. 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that, in cases of exceptional hearing loss, that is, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Based upon the audiometric testing of record, the Board finds that neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

The United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran has disagreed with the initial noncompensable (0 percent) disability rating assigned to his service-connected bilateral hearing loss (for the period from July 31, 2004 to July 11, 2006).  He has reported difficulty while communicating, in particular with women and with background noise.  In particular he reported that, upon his separation from service in 1972, he had been told that he incurred a 40 percent hearing loss and that he had purchased hearing aids privately years prior to his original claim to VA.  See private audiogram report, dated January 2002.  The Veteran disagreed with the initial noncompensable disability rating in his July 2005 statement, and reported that the fee-based facility, which conducted the April 2005 fee-based VA audiology examination, was substandard and unprofessional in appearance and equipment and that the examination itself was faulty.  

After a review of all the evidence in this Veteran's appeal, the Board finds that a preponderance of the evidence is against the appeal for an initial compensable disability rating for the period from July 31, 2004 to July 11, 2006.  The Board has considered all the evidence of record as it bears on the rating for this relevant period of appeal, including private audiological testing results dated prior to the initial rating period.  For the initial rating period prior to July 11, 2006, audiometric testing has revealed, at worst, average puretone threshold of 53.75 and 96 percent speech recognition in the right ear, and, at worst, average puretone threshold of 51.25 and 100 percent speech recognition in the left ear.  For the initial rating period prior to July 11, 2006, the service-connected hearing was at worst Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, which results in a noncompensable (0 percent) disability rating under Table VII.  See 
38 C.F.R. § 4.85.  The Board also found no exceptional pattern of hearing loss impairment to warrant rating hearing loss in either ear under 38 C.F.R. § 4.86.

For these reasons, the Board finds the initial noncompensable (0 percent) evaluation for the bilateral hearing loss disability for the period prior to July 11, 2006, to be appropriate.  

In several statements, the Veteran has contended his hearing must have been more severe than initially evaluated when he submitted his claim (July 2004), and when the fee-based April 2005 VA audiology examination was conducted, because, following a private evaluation in January 2002, he had purchased hearing aids.  

Though the January 2002 private audiogram graph results are not interpreted or in VA's format, to give every benefit of the doubt to the Veteran, the Board has favorably interpreted the recorded audiometric test results, and has applied the numerical results to Table VI to determine a disability rating.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 124 (2010) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  

The January 2002 private audiogram lists the results from the decibel level testing at 500, 1000, 2000, 3000, and 4000 Hertz as 20, 20 or 25, 35, 50, 60, respectively.  Adding the sums and dividing by 4 equals 41.25 for the right ear average puretone threshold.  For the left ear, the January 2002 private audiogram lists the results from the decibel level testing at 50, 1000, 2000, 3000, and 4000 Hertz as 20, 20, 40, 45, and 45.  Adding the sums and dividing by 4 equals 150 divided by 4 equals 37.5 for the left ear average puretone threshold.  Another box listed the WRS (Word Recognition Score) as 100 percent for each ear.  Using Table VI, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0) percent disability rating under Table VII.  See 38 C.F.R. 
§ 4.85.

Notwithstanding the Veteran's general assertions regarding the substandard physical facilities at which the April 2005 fee-based VA examination was conducted, the Board finds that the assertions do not demonstrate that the very specific and measured audiometric testing and speech recognition testing results are inadequate for rating purposes.  The appearance of the facility is not relevant to the validity of the testing.  With regard to the general assertion that the hearing test was "poorly run," the Veteran has not asserted any specifics as to how the testing was conducted that suggest inadequate testing results.  The fact that the Veteran had to ask the audiological examiner to speak louder is consistent with both the nature of some hearing loss that the Veteran has and speech recognition test scores that reflect inability to understand certain spoken words by the audiological examiner.  In addition, the record does not show that the Veteran has the competency to assess that the specifics of how audiometric testing was conducted rendered the test results inadequate, or that the audiometric equipment was inadequate for testing.  Moreover, the numerical results of the audiogram conducted during the April 2005 examination are consistent with numerical results of audiograms already of record, specifically the private examination the Veteran obtained in 2002, as discussed above.  For these reasons, the Board will review the results of the audiogram conducted during the April 2005 examination.  

The fee-based examination report dated in April 2005 listed the audiogram results for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz as 30, 40, 40, 60, and 75 respectively.  Adding the 40, 40, 60, and 75 sums equals 215, which when divided by 4, equals 53.75 for the right ear average puretone threshold.  The fee-based examiner assessed the right ear speech recognition as 96 percent.  The results for the left ear were listed as 35, 40, 45, 55, and 65 respectively.  Adding the sums of 40, 45, 55, and 65 equals 205, which when divided by 4, equals 51.25 for the left ear average puretone threshold.  The speech recognition score assessed for the left ear was 100 percent.  Using Table VI, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0) percent disability rating under Table VII.  See 38 C.F.R. § 4.85.  


While the Board is sympathetic to the Veteran's contentions that his hearing loss was of such severity that hearing aides were warranted, at no small private expense, in January 2002, and that the April 2005 fee-based audiology facility was substandard in appearance, neither of these contentions provides evidence that a 10 percent disability evaluation was warranted prior to July 11, 2006.  Even if the results of the April 2005 fee-based VA audiological examination were not used because found to be inadequate for rating purposes, there is no evidence of record in the form of audiometric testing or speech recognition scores to demonstrate that the criteria for a 10 percent rating was met prior to July 11, 2006.  The earlier private January 2002 audiogram numerical results, when applied to VA's regulations for rating hearing loss, also indicated a bilateral hearing loss that would have been evaluated as noncompensably (zero percent) disabling.  Further, notwithstanding the Veteran's urging to do so, there is no provision under VA regulations for VA to grant a 10 percent disability rating for the earlier initial rating period from July 31, 2004 to July 11, 2006 in order to "make up for" an unsatisfactory April 2005 fee-based VA examination.  As stated, there is no evidence of record in the form of audiometric testing or speech recognition scores to demonstrate that the criteria for a 10 percent rating was met prior to July 11, 2006.  

During the July 11, 2006 audiology consultation at a VA facility, an audiogram was conducted.  The results for the Veteran's right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 30, 55, and 65 decibels respectively.  Adding the sums of 15, 30, 55, and 65 equals 165; divided by 4 equals 41.25 for the right ear average puretone threshold.  The VA clinician assessed the speech recognition for the right ear as 76 percent.  The results for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 30, 55, and 60 decibels respectively.  Adding the sums of 15, 30, 55, and 60 equals 160, which when divided by 4 equals 40 for the left ear average puretone threshold.  The VA clinician assessed the left ear's speech recognition as 72 percent.  Using Table VI, the hearing impairment is Level III in the right ear and Level IV in the left ear.  This results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.  The 10 percent disability rating the Veteran now has for the bilateral hearing loss disability was granted effective July 11, 2006, which is the date the evidence first shows audiometric and speech recognition test scores that meet the 10 percent disability rating criteria at 38 C.F.R. § 4.85.  

The private 2002 audiogram and the 2005 fee-based VA audiology examination reports of record show that for the initial rating period from July 31, 2004 to July 11, 2006 the Veteran had, at worst, Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss prior to July 11, 2006.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

For these reasons, the Board finds that the claim for a higher (compensable) initial rating for bilateral hearing loss from July 31, 2004 to July 11, 2006 must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher (compensable) initial rating for the initial rating period prior to July 11, 2006 on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether a referral for an extraschedular evaluation would have been warranted for the Veteran's service-connected disability of bilateral hearing loss.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. §3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the fee-based April 2005 examiner and the privately conducted January 2002 examination addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran's situation of greatest difficulty was understanding a speaker, especially a female when there were background noises.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has not submitted any statements to the effect that his bilateral hearing loss has caused any effect on his occupational functioning or daily activities aside from the comments made to the VA examiner.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun at 115-16.  

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty in understanding a speaker when there is background noise, which is associated with the service-connected hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  

Finally, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by his service-connected disability.   


ORDER

For the initial rating period from July 31, 2004 to July 11, 2006, a higher (compensable) initial rating for bilateral hearing loss is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


